Ross Miller Secretary of State 204 North Carson Street, Ste 1 Carson City Nevada 89701-4299 (775)684-5708 Website: www.nvsos.gov Filed in the office of Document Number 20090801950-74 Ross Miller Filing Date and Time: Secretary of State 11/18/09 2:10 PM State of NevadaEntity Number E0860092006-9 Certificate of Amendment (Pursuant to NRS 78.385 and 78.390) Certificate of Amendment to Articles of Incorporation For Nevada Profit Corporations (Pursuant to NRS 78.385 and 78.390- After Issuance of Stock) 1.
